DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle,
This application is in condition for allowance except for the following formal matters: 
In claim 2, each recitation of “the moving portion” (in lines 2 and 3) is not consistent with the “two moving portions” established in claim 1.  Therefore, claim 2 must be corrected accordingly to properly recite the subject matter of the moving portions, perhaps to the effect of “wherein the buckle base assembly is provided with [[a]] functional portions each linked by a respective moving portion to force the lock hole to expand; when the moving portions are [[is]] operated to unlock, the functional portions forces the lock hole to expand for assisting the lock tongue to disengage from the lock hole.”

In claim 3, each recitation of “the unlocking portion” (in lines 1-3) is not consistent with the “two unlocking portions” established in claim 1, and each recitation of “the moving portion” (in lines 2 and 3) is not consistent with the “two moving portions” established in claim 1.  Therefore, claim 3 must be corrected accordingly to the effect of properly reciting the subject matter of the unlocking portions and the moving portions, perhaps to the effect suggested by “wherein each [[the]] unlocking portion is [[respectively]] arranged on an inner wall of [[the]] a respective moving portion and protrudes from the inner wall of the respective moving portion, and a free end of each [[the]] unlocking portion is provided with a guiding wedge surface.”

In claim 4, in line 1, recitation of “the moving portion” is not consistent with the “two moving portions” established in claim 1.  Therefore, claim 4 must be corrected accordingly to the effect of properly reciting the subject matter of the moving portions, perhaps to the effect of changing “the moving portion” to “each moving portion”.

In claim 4, each recitation of “the first connecting arm” is not consistent with the “two first connecting arms” established in claim 4, line 2.  Therefore, claim 4 must be corrected accordingly to the effect of properly reciting the subject matter of the two first connecting arms.

In claim 4, each recitation of “the second connecting arm” is not consistent with the “two second connecting arms” established in claim 4, line 4.  Therefore, claim 4 must be corrected accordingly to the effect of properly reciting the subject matter of the two second connecting arms.

In claim 5, in line 1, recitation of “the moving portion” is not consistent with the “two moving portions” established in claim 1.  Therefore, claim 5 must be corrected accordingly to the effect of properly reciting the subject matter of the moving portions, perhaps to the effect of changing “the moving portion” to “each moving portion”.

In claim 5, there is no antecedent basis for “the connecting arm”, and therefore claim 5 must be amended to provide proper antecedent basis for “the connecting arm”.  

In claim 6, recitation of “the connecting arm” is not consistent with the “connecting arms” numerously established in claim 4.  Therefore, claim 6 must be corrected accordingly to properly recite the subject matter of the connecting arms, with respect to differentiating among the “two first connecting arms”, “two second connecting arms”, “a connecting arm with a symmetrical structure” established in claim 4.

In claim 7, each recitation of “the connecting arm” (lines 2 and bridging lines 3-4) and “the adjusting portion” (lines 2 and 4) is not consistent with the “connecting arms” numerously established in claim 4, and the “adjusting portions” recited in claim 6. Therefore, claim 7 must be corrected accordingly to properly recite the subject matter of the connecting arms, with respect to differentiating among the “two first connecting arms”, “two second connecting arms”, “a connecting arm with a symmetrical structure” established in claim 4, to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 8, each recitation of “the connecting arm” (line 2) and “the adjusting portion” (bridging lines 1-2, and line 5) is not consistent with the “connecting arms” numerously established in claim 4, and the “adjusting portions” recited in claim 6. Therefore, claim 8 must be corrected accordingly to properly recite the subject matter of the connecting arms, and with respect to differentiating among the “two first connecting arms”, “two second connecting arms”, “a connecting arm with a symmetrical structure” established in claim 4, to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 9, each recitation of “the connecting arm” (line 4) and “the adjusting portion” (line 3) is not consistent with the “connecting arms” numerously established in claim 4, and the “adjusting portions” recited in claim 6. Therefore, claim 9 must be corrected accordingly to properly recite the subject matter of the connecting arms, with respect to differentiating among the “two first connecting arms”, “two second connecting arms”, “a connecting arm with a symmetrical structure” established in claim 4, to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 10, recitation of “the unlocking portion” (lines 2 and 3) and “the adjusting portion” (line 3) is not consistent with the “two unlocking portions” established in claim 1, and the “adjusting portions” recited in claim 6. Therefore, claim 10 must be corrected accordingly to properly recite the subject matter of the unlocking portions, and to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 11, each recitation of “the first connecting arm” and “the second connecting arm” numerously recited in claim 11 is not consistent with the “two first connecting arms” and “the two second connecting arms” established in claim 4.  Therefore, claim 11 must be corrected accordingly to properly recite the subject matter of the connecting arms, with respect to differentiating among the “two first connecting arms”, “two second connecting arms”, “a connecting arm with a symmetrical structure” established in claim 4.

In claim 12, each recitation of “the moving portion” (lines 2-4) and “the unlocking portion” (line 3) is not consistent with the “two moving portions” and the “two locking portions” established in claim 1.  Therefore, claim 12 must be corrected accordingly to the effect of properly reciting the subject matter of the moving portions and locking portions.

In claim 14, recitation of “the adjusting portion” (line 6) is not consistent with the “adjusting portions” recited in claim 6. Therefore, claim 14 must be corrected accordingly to properly recite the subject matter of the adjusting portions, and to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 15, each recitation of “the adjusting portion” (lines 5- 6) is not consistent with the “adjusting portions” recited in claim 6. Therefore, claim 15 must be corrected accordingly to properly recite the subject matter of the adjusting portions, and to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 16, recitation of “the adjusting portion” (bridging lines 1- 2) is not consistent with the “adjusting portions” recited in claim 6. Therefore, claim 16 must be corrected accordingly to properly recite the subject matter of the adjusting portions, and to properly recite the subject matter of the adjusting portions established in claim 6.

In claim 20, there is no antecedent basis for “the guiding portion” and “the fixing through hole”, and therefore claim 20 must be amended to provide proper antecedent basis for “the guiding portion” and “the fixing through hole”.  Perhaps claim 20 was intended to be dependent from claim 19.


1. (Original) A magnetic buckle, comprising:
a buckle base assembly and a locking assembly, wherein a first magnet and an adjustable lock hole are disposed on the buckle base assembly, a lock tongue capable of insertion into the lock hole and a second magnet are disposed on the locking assembly, two moving portions are disposed at two opposite sides of the buckle base assembly respectively, two unlocking portions linked by the two moving portions are disposed within the buckle base assembly, and the unlocking portions face the lock hole;
when the lock hole of the buckle base assembly is close to the lock tongue of the locking assembly, the first magnet attracts the second magnet to guide the lock tongue into the lock hole to achieve locking;
when the moving portions are pressed toward each other, the unlocking portions move toward parts of the lock tongue combined with the buckle base assembly to separate the parts of the lock tongue combined with the buckle base assembly for reducing an attractive force between the first magnet and the second magnet, so as to facilitate separation between the buckle base assembly and the locking assembly.
Allowable Subject Matter
Upon amending the formal matter of the claims indicated above, claims 1-20 are allowed.
Claims 1, 13, 17 and 18 are in condition for allowance.
Upon amending the claims to remedy the formal matters indicated above, and to present the claims in condition for allowance, claims 2-4, 6-12, 14-16, 19 and 20b would be allowed.  
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed magnetic buckle, viewed as a whole, requiring wherein the two unlocking portions that are linked by the two moving portions are disposed within the buckle base assembly, and the unlocking portions face the lock hole; and when the moving portions are pressed toward each other, the unlocking portions move toward parts of the lock tongue combined with the buckle base assembly to separate the parts of the lock tongue combined with the buckle base assembly for reducing an attractive force between the first magnet and the second magnet, so as to facilitate separation between the buckle base assembly and the locking assembly in combination with the other limitations of the claim(s).
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magnetic buckles are also represented by Kaneko (U.S. Patent Publication No.  2015/0327631A1), Cheng et al. (U.S. Patent Publication No. 2021/0015217A1), Cheng (U.S. Patent Publication No. 2019/0174875A1) and Fiedler (U.S. Patent No. 9,555,935). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/Primary Examiner, Art Unit 3677